                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

Wilmington Savings Fund Society, FSB,        CIVIL ACTION NO:
d/b/a Christiana Trust, not individually but
as trustee for Pretium Mortgage Acquisition
Trust

                Plaintiff                          COMPLAINT

                       vs.                         RE:
                                                   18 History Lane, Hollis, ME 04093

Benjamin P. Campo, Jr., Esq., as Special           Mortgage:
Administrator of the Estate of Sonya J.            November 24, 1999
Manchester                                         Book 9797, Page 146


             Defendant
Discover Bank
Great Seneca Financial Corp.
Discover Financial Services LLC

                Parties-In-Interest

       NOW COMES the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,

not individually but as trustee for Pretium Mortgage Acquisition Trust, by and through its attorneys,

Doonan, Graves & Longoria, LLC, and hereby complains against the Defendant, Benjamin P.

Campo, Jr., Esq., as Special Administrator of the Estate of Sonya J. Manchester, as follows:

                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendant are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested
   party seeking such declaration, whether or not further relief is or could be sought under 28

   U.S.C. § 2201.

2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

   object of this litigation is a Note executed under seal currently owned and held by

   Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as

   trustee for Pretium Mortgage Acquisition Trust, in which Sonya J. Manchester, is the obligor

   and the total amount owed under the terms of the Note is One Hundred Seventy-Two

   Thousand Six Hundred Seventy-Two and 70/100 ($172,672.70) Dollars, plus attorney fees

   and costs associated with the instant action; thus, the amount in controversy exceeds the

   jurisdictional threshold of seventy-five thousand ($75,000.00) dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as

   trustee for Pretium Mortgage Acquisition Trust is a corporation with its principal place of

   business located at c/o Pretium Mortgage Credit Management, 120 South Sixth Street,

   #2100, Minneapolis, MN 55402.

5. The Defendant, Benjamin P. Campo, Jr., Esq., as Special Administrator of the Estate of

   Sonya J. Manchester, is a resident of Westbrook, County of Cumberland and State of Maine.

6. The Party-in-Interest, Discover Bank, is located at c/o John C. Walker, P.A., 91 Auburn

   Avenue, Unit J #1021, Portland, ME 04103.
7. The Party-in-Interest, Discover Financial Services LLC, is located at c/o Daggett & Parker,

   148 Middle Street #1, Portland, ME 04101.

8. The Party-in-Interest, Great Seneca Financial Corp., is located at c/o John C. Walker, P.A.,

   91 Auburn Avenue, Unit J #1021, Portland, ME 04103.

                                          FACTS

9. On July 31, 1997, by virtue of a Warranty Deed from James L. Kalloger and Catherine J.

   Kalloger, which is recorded in the York County Registry of Deeds in Book 8373, Page 322,

   the property situated at 18 History Lane, City/Town of Hollis, County of York, and State of

   Maine, was conveyed to Sonya J. Manchester, being more particularly described by the

   attached legal description. See Exhibit A (a true and correct copy of the legal description is

   attached hereto and incorporated herein).

10. On November 24, 1999, Sonya J. Manchester, executed and delivered to Countrywide Home

   Loans, Inc. a certain Note under seal in the amount of $92,000.00. See Exhibit B (a true and

   correct copy of the Note is attached hereto and incorporated herein).

11. To secure said Note, on November 24, 1999, Sonya J. Manchester executed a Mortgage

   Deed in favor of Countrywide Home Loans, Inc., securing the property located at 18

   History Lane, Hollis, ME 04093 which Mortgage Deed is recorded in the York County

   Registry of Deeds in Book 9797, Page 146. See Exhibit C (a true and correct copy of the

   Mortgage is attached hereto and incorporated herein).

12. On July 9, 2007, Sonya J. Manchester, executed a Loan Modification Agreement which

   increased the principal amount of the Note to $91,038.96 (herein after referred to as the

   “Loan Modification”). See Exhibit D (a true and correct copy of the Loan Modification is

   attached hereto and incorporated herein)
13. The Mortgage was then assigned to Federal National Mortgage Association by virtue of an

   Assignment of Mortgage dated April 7, 2015 and recorded in the York County Registry of

   Deeds in Book 17004, Page 206. See Exhibit E (a true and correct copy of the Assignment

   of Mortgage is attached hereto and incorporated herein).

14. The Mortgage was then assigned to Wilmington Savings Fund Society, FSB, d/b/a

   Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust by

   virtue of an Assignment of Mortgage dated April 13, 2018 and recorded in the York County

   Registry of Deeds in Book 17700, Page 830. See Exhibit F (a true and correct copy of the

   Assignment of Mortgage is attached hereto and incorporated herein).

15. Upon information and belief, Sonya J. Manchester died on March 3, 2019.

16. On May 10, 2021, the Defendant, Benjamin P. Campo, Jr., Esq., as Special Administrator of

   the Estate of Sonya J. Manchester, was sent a Notice of Mortgagor's Right to Cure, as

   evidenced by the Certificate of Mailing (herein after referred to as the “Demand Letter”).

   See Exhibit G (a true and correct copy of the Demand Letter is attached hereto and

   incorporated herein).

17. The Demand Letter informed the Defendant, Benjamin P. Campo, Jr., Esq., as Special

   Administrator of the Estate of Sonya J. Manchester, of the payment due date, the total

   amount necessary to cure the default, and the deadline by which the default must be cured,

   which was thirty-five (35) days from receipt of the Demand Letter. See Exhibit G.

18. The Defendant, Benjamin P. Campo, Jr., Esq., as Special Administrator of the Estate of

   Sonya J. Manchester, failed to cure the default prior to the expiration of the Demand Letter.

   Defendant, Benjamin P. Campo, Esq., Special Administrator of the Estate of Sonya J.

   Manchester, is not personally liable and accordingly, this action does not seek any personal

   liability on the part of the Defendant, but only seeks in rem judgment against the property.
19. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, is the present holder of

   the Note pursuant to endorsement by the previous holder (if applicable), payment of value

   and physical possession of the Note in conformity with 11 M.R.S. § 3-1201, et seq., and

   Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

20. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, is the lawful holder and

   owner of the Note and Mortgage.

21. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, hereby certifies that all

   steps mandated by law to provide notice to the mortgagor pursuant to 14 M.R.S.A. § 6111

   and/or Note and Mortgage were strictly performed.

22. Discover Bank is a Party-in-Interest pursuant to a Writ of Execution in the amount of

   $2,181.96 dated November 13, 2002, and recorded in the York County Registry of Deeds in

   Book 12333, Page 61 and is in second position behind Plaintiff's Mortgage.

23. Great Seneca Financial Corp. is a Party-in-Interest pursuant to a Writ of Execution in the

   amount of $4,498.95 dated April 20, 2005, and recorded in the York County Registry of

   Deeds in Book 14508, Page 411 and is in third position behind Plaintiff's Mortgage.

24. Discover Financial Services LLC is a Party-in-Interest pursuant to a Writ of Execution in the

   amount of $2,186.91 dated December 26, 2006, and recorded in the York County Registry

   of Deeds in Book 15079, Page 880 and is in fourth position behind Plaintiff's Mortgage.

25. The total debt owed under the Note and Mortgage as of June 25, 2021 is One Hundred

   Seventy-Two Thousand Six Hundred Seventy-Two and 70/100 ($172,672.70) Dollars, which

   includes:
                    Description                                 Amount
    Principal Balance                                                        $95,978.99
    Interest                                                                 $42,202.88
    Late Fees                                                                    $889.11
    Escrow Advance                                                           $26,526.24
    Corporate Advance Balance                                                  $7,467.54
    Pending Hazard                                                                $69.61
    Restricted Escrow                                                           $-461.67
    Grand Total                                                             $172,672.70


26. Upon information and belief, the Defendant, Benjamin P. Campo, Jr., Esq., as Special

    Administrator of the Estate of Sonya J. Manchester, is not presently in possession of the

    subject property originally secured by the Mortgage.

                             FORECLOSURE AND SALE

27. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

    individually but as trustee for Pretium Mortgage Acquisition Trust, repeats and re-alleges

    paragraphs 1 through 26 as if fully set forth herein.

28. This is an action for foreclosure and sale respecting a real estate related Mortgage and title

    located at 18 History Lane, Hollis, County of York, and State of Maine. See Exhibit A.

29. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

    individually but as trustee for Pretium Mortgage Acquisition Trust, is the holder of the Note

    referenced in Paragraph 11 pursuant to endorsement by the previous holder (if applicable)

    and physical possession of the aforesaid Note in conformity with Title 11, section 3-1201, et

    seq. of the Maine Revised Statutes and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

    As such, Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

    individually but as trustee for Pretium Mortgage Acquisition Trust, has the right to

    foreclosure and sale upon the subject property.
30. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, is the current owner and

   investor of the aforesaid Mortgage and Note.

31. The Defendant, Benjamin P. Campo, Jr., Esq., as Special Administrator of the Estate of

   Sonya J. Manchester, is presently in default on said Mortgage and Note, having failed to

   make the monthly payment due December 1, 2015, and all subsequent payments, and,

   therefore, has breached the condition of the aforesaid Mortgage and Note.

32. The total debt owed under the Note and Mortgage as of June 25, 2021 is One Hundred

   Seventy-Two Thousand Six Hundred Seventy-Two and 70/100 ($172,672.70) Dollars, which

   includes:

                   Description                               Amount
    Principal Balance                                                     $95,978.99
    Interest                                                              $42,202.88
    Late Fees                                                                $889.11
    Escrow Advance                                                        $26,526.24
    Corporate Advance Balance                                              $7,467.54
    Pending Hazard                                                             $69.61
    Restricted Escrow                                                       $-461.67
    Grand Total                                                          $172,672.70


33. The record established through the York County Registry of Deeds indicates that there are

   no public utility easements recorded subsequent to the Mortgage and prior to the

   commencement of these proceedings affecting the mortgaged premises at issue herein.

34. By virtue of the Defendant, Benjamin P. Campo, Jr., Esq., as Special Administrator of the

   Estate of Sonya J. Manchester's breach of condition, the Plaintiff hereby demands a

   foreclosure and sale on said real estate.
   35. Notice in conformity with 14 M.R.S.A. § 6111 and/or Note and Mortgage was sent to the

       Defendant, Benjamin P. Campo, Jr., Esq., as Special Administrator of the Estate of Sonya J.

       Manchester, on May 10, 2021, evidenced by the Certificate of Mailing. See Exhibit G.

   36. The Defendant, Benjamin P. Campo, Jr., Esq., as Special Administrator of the Estate of

       Sonya J. Manchester, is not in the Military as evidenced by the attached Exhibit H.

                                   PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

individually but as trustee for Pretium Mortgage Acquisition Trust, prays this Honorable Court:

   a) Issue a judgment of foreclosure and sale in conformity with Title 14 § 6322;

   b) Grant possession to the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana

       Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust, upon the

       expiration of the period of redemption;

   c) Find that the Defendant, Benjamin P. Campo, Jr., Esq., as Special Administrator of the

       Estate of Sonya J. Manchester, is not personally liable and accordingly, this action does not

       seek any personal liability on the part of the Defendant, but only seeks in rem judgment

       against the property, is in breach of the Note by failing to make payment due as of

       December 1, 2015, and all subsequent payments;

   d) Impose the applicable time periods for redemption, etc. as reflected in 14 M.R.S.A. §6322;

   e) Find that while the Defendant, Benjamin P. Campo, Jr., Esq., as Special Administrator of the

       Estate of Sonya J. Manchester, has no personal liability in this matter, a Judgment of

       Foreclosure and Sale in this matter can be imposed in rem against the property commonly

       known as and numbered as 18 History Lane, Hollis, ME 04093; and

   f) For such other and further relief as this Honorable Court deems just and equitable.
                      Respectfully Submitted,
                      Wilmington Savings Fund Society, FSB, d/b/a
                      Christiana Trust, not individually but as
                      trustee for Pretium Mortgage Acquisition
                      Trust,
                      By its attorneys,

Dated: July 8, 2021
                      /s/Reneau J. Longoria, Esq.
                      Reneau J. Longoria, Esq., Bar No. 5746
                      Attorney for Plaintiff
                      Doonan, Graves & Longoria, LLC
                      100 Cummings Center, Suite 303C
                      Beverly, MA 01915
                      (978) 921-2670
                      JAD@dgandl.com
                      RJL@dgandl.com
